DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 04/13/2022.

Response to Arguments
Applicant's arguments filed 04/13/2022 have been fully considered but they are not persuasive. 
In that remarks, applicant's argues in substance:
Applicant argues: “Applicant submits that Shiraishi fails to disclose or render obvious the presently claimed combination of features recited in independent claim 1. For example, Applicant submits that Shiraishi fails to disclose or render obvious "an image signal processor configured to be electrically connected to at least one of the one or more sensors via a first interface and to include a first functional processing circuit and a second functional processing circuit capable of processing first output information of the first functional processing circuit; a vision processor configured to perform at least vision image processing; a third interface configured to electrically connect the first functional processing circuit and the vision processor to transfer the first output information of the first functional processing circuit to the vision processor; and a fourth interface configured to electrically connect the second functional processing circuit and the vision processor to transfer second output information of the vision processor to the second functional processing circuit, wherein the vision processor is configured to: process a designated function by using at least a portion of the first output information obtained from the first functional processing circuit, generate the second output information by processing the designated function, and send the second output information to the second functional processing circuit." 
The independent claims are amended to recite that the vision processor processes first output information acquired from a first functional processing circuit and performs a designated function, outputs second output information, and transmits the second output information to a second functional processing circuit. 
In contrast, Shiraishi merely discloses that a first processor and a second processor are a plurality of processors in sequence and fail to disclose a connecting structure between an image signal processor and a vision processor, as disclosed in the present claims.”
Examiner’s Response: Examiner respectfully disagrees. Claim language does not limit what may be considered a “vision processor” nor “vision image processing”. The second processor 120 of Figure 1 of Shiraishi may be considered a vision processor performing vision image processing since it performs processing to produce a visible image to the monitor (Shiraishi, Fig. 1, display control unit 134, Paragraph 0041). 
	Further, Shiraishi is seen to teach wherein the vision processor (Shiraishi, Fig. 1, processor 120) is configured to: 
process a designated function (Shiraishi, Fig. 1, data amount detection unit 127 and data storage unit 128, Paragraph 0041, The functions performed by the data amount detection unit 127 and data storage unit 128 are considered “a designated function”.) by using at least a portion of the first output information obtained from the first functional processing circuit (Shiraishi, Fig. 1, sensor data separation unit 104 and multiplexing unit 105, Both the sensor data separation unit 104 and multiplexing unit 105 are considered to be the first functional processing circuit.), 
generate the second output information by processing the designated function (Shiraishi, Fig. 1, data amount detection unit 127 and data storage unit 128, Paragraph 0041, The second output is the output of  the data amount detection unit 127.), and 
send the second output information to the second functional processing circuit (Shiraishi, Fig. 1, Paragraph 0041, image processing unit 109, data readout unit 111 and optionally Elements 112-113, Image processing unit 109, data readout unit 111 and optionally Elements 112-113 are considered to be the second functional processing circuit. The second output information is sent to the second functional processing circuit).

Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection. Applicant’s arguments are directed solely to the claimed invention as amended 4/15/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “one or more image sensors”, and the claim also recites “a second image sensor set among the one or more image sensors” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 11-13 are rejected as being dependent on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shiraishi (US 2017/0070696 A1).

Regarding claim 1, Shiraishi teaches an electronic device (Shiraishi, Fig. 1) comprising: 
one or more sensors (Shiraishi, Fig. 1, Image Sensor Unit 101); 
an image signal processor (Shiraishi, Fig. 1, processing circuits 100) configured to be electrically connected to at least one of the one or more sensors via a first interface (Shiraishi, Fig. 1, Connection between image sensor unit 101 and processing circuits 100 is the first interface.) and to include a first functional processing circuit (Shiraishi, Fig. 1, sensor data separation unit 104 and multiplexing unit 105, Both the sensor data separation unit 104 and multiplexing unit 105 are considered to be the first functional processing circuit.) and a second functional processing circuit (Shiraishi, Fig. 1, image processing unit 109, data readout unit 111 and optionally Elements 112-113, Image processing unit 109, data readout unit 111 and optionally Elements 112-113 are considered to be the second functional processing circuit.) capable of processing first output information (Shiraishi, Fig. 1, Paragraphs 0030 and 0032, The first output information is all information output from the first functional processing circuit.) of the first functional processing circuit (Shiraishi, Paragraph 0030); 
a vision processor configured to perform at least vision image processing (Shiraishi, Fig. 1, processing circuits 120, Paragraph 0041, Processor 120 is considered a vision processor performing vision image processing since it performs processing to produce a visible image to the monitor); 
a third interface configured to electrically connect the first functional processing circuit and the vision processor to transfer the first output information of the first functional processing circuit to the vision processor (Shiraishi, Fig. 1, output IF 106 and transmission path 141, Paragraph 0032 and 0040, see Drawing 2 in conclusion.); and 
a fourth interface configured to electrically connect the second functional processing circuit and the vision processor to transfer second output information of the vision processor to the second functional processing circuit (Shiraishi, Fig. 1, Paragraphs 0034 and 0041, The fourth interface is considered to be the communication unit 118, memory bus 116, stop signal 140 and connections between memory bus 116 and the second functional processing circuit (see Drawing 2 in conclusion).),
wherein the vision processor (Shiraishi, Fig. 1, processor 120) is configured to: 
process a designated function  by using at least a portion of the first output information obtained from the first functional processing circuit (Shiraishi, Fig. 1, data amount detection unit 127 and data storage unit 128, Paragraph 0041, The functions performed by the data amount detection unit 127 and data storage unit 128 are considered “a designated function”.), 
generate the second output information by processing the designated function (Shiraishi, Fig. 1, data amount detection unit 127 and data storage unit 128, Paragraph 0041, The second output is the output of  the data amount detection unit 127.), and 
send the second output information to the second functional processing circuit (Shiraishi, Fig. 1, Paragraph 0041, The second output information is sent to the second functional processing circuit.).

Regarding claim 2, Shiraishi teaches the electronic device of claim 1 (see claim 1 analysis), wherein the vision processor is configured to: be electrically connected to the at least one of the one or more sensors via a second interface (Shiraishi, Fig. 1 input IF unit 122, Paragraph 0040), and process a designated function using at least a portion of information obtained through the at least one of the one or more sensors or the first output information based on an instruction (Shiraishi, multiplexed data demultiplexing unit 123 and image processing unit 129, Paragraph 0040 and 0041, The vision processor performs designated functions using first output information based on an instruction.).

Regarding claim 3, Shiraishi teaches the electronic device of claim 1 (see claim 1 analysis), further comprising: a main processor (Shiraishi, Figs. 10A and 10B, image processing circuit 1000), wherein the main processor is configured to control information processing (Shiraishi, Paragraph 0146) or information transmission and reception in the one or more sensors, the image signal processor, and the vision processor.

Regarding claim 4, Shiraishi teaches the electronic device of claim 3 (see claim 3 analysis), further comprising: 
a fifth interface (Shiraishi, Fig. 10B, output IF unit 126 and the input IF unit 1002) configured to connect the vision processor and the main processor (Shiraishi, Paragraph 0146), 
wherein the vision processor is configured to: process a designated function using at least a portion of information obtained through the at least one of the one or more sensors or the first output information (Shiraishi, multiplexed data demultiplexing unit 123 and image processing unit 129, Paragraph 0040 and 0041, The vision processor performs designated functions using first output information), and 
transmit the processed information to the main processor via the fifth interface (Shiraishi, Paragraph 0146).

Regarding claim 7, Shiraishi teaches the electronic device of claim 1 (see claim 1 analysis), wherein the vision processor is configured to process a second function, which is a function that can be processed through the second functional processing circuit, using first output information of the first functional processing circuit (Shiraishi, Image processing unit 129, Paragraph 0040 and 0041, The vision processor performs designated functions using first output information. The function is capable of being processed through the second functional process circuit (image processing unit 109) since the processors are the same.).

Regarding claim 8, Shiraishi teaches the electronic device of claim 1 (see claim 1 analysis), further comprising: 
a memory (Shiraishi, Fig. 1, SDRAM 135), 
wherein the vision processor is configured to process a designated function using information obtained through the one or more sensors or the first output information without accessing the memory (Shiraishi, Fig. 1, multiplexed data demultiplexing unit 123, Paragraph 0040).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (US 2017/0070696 A1) in view of Kannermark et al. (US 2004/0196378 A1).

Regarding claim 5, Shiraishi teaches the electronic device of claim 2 (see claim 2 analysis), wherein the first functional processing circuit is configured to process a first function using information obtained through the first sensor (Shiraishi, Fig. 1, sensor data separation unit 104 and multiplexing unit 105, Paragraph 0030), and wherein the vision processor is configured to process a second function using information obtained through the first sensor (Shiraishi, Paragraphs 0040-0041).
However, Shiraishi does not teach wherein the one or more sensors comprises a first sensor and a second sensor, and wherein the vision processor is configured to process a second function using information obtained through the second sensor.
In reference to Kannermark et al. (hereafter referred as Kannermark), Kannermark teaches wherein the one or more sensors comprises a first sensor (Kannermark, Fig. 1, image sensors 10a) and a second sensor (Kannermark, Fig. 1, image sensors 10b, Paragraph 0036),
wherein the first functional processing circuit is configured to process a first function using information obtained through the first sensor (Kannermark, DSP 20, Paragraph 0048), and wherein the second processor is configured to process a second function using information obtained through the second sensor. (Kannermark, application processing means 24, Paragraph 0050).
These arts are analogous since they are both related to processing image data from an image sensor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Shiraishi with the teaching of using multiple image sensors and an image sensor selector as seen in Kannermark to allow the device to view multiple areas and may generate an image from the image data captured by the at least two image sensors without making the image processing means process all image data captured by the at least two image sensors (Kannermark, Paragraph 0031). Further, the limitation “wherein the vision processor is configured to process a second function using information obtained through the second sensor” is met since the vision processor would process information from the image signal processor.

Regarding claim 6, the combination of Shiraishi and Kannermark teaches the electronic device of claim 5 (see claim 5 analysis), wherein the second functional processing circuit is configured to process a designated function using the first output information of the first functional processing circuit and the second output information of the vision processor (Shiraishi, Fig. 1, image processing unit 109, data readout unit 111 and optionally Elements 112-113, Paragraphs 0030 and 0032).

Regarding claim 10, Shiraishi teaches an electronic device (Shiraishi, Fig. 1) comprising: 
one or more sensors (Shiraishi, Fig. 1, Image Sensor Unit 101); 
an image signal processor (Shiraishi, Fig. 1, processing circuits 100) configured to be electrically connected directly to at least one of the one or more sensors via a first interface (Shiraishi, Fig. 1, Connection between image sensor unit 101 and processing circuits 100 is the first interface.) and to include a first functional processing circuit (Shiraishi, Fig. 1, sensor data separation unit 104 and multiplexing unit 105, Both the sensor data separation unit 104 and multiplexing unit 105 are considered to be the first functional processing circuit.) and a second functional processing circuit (Shiraishi, Fig. 1, image processing unit 109, data readout unit 111 and optionally Elements 112-113, Image processing unit 109, data readout unit 111 and optionally Elements 112-113 are considered to be the second functional processing circuit.) capable of processing first output information (Shiraishi, Fig. 1, Paragraphs 0030 and 0032, The first output information is all information output from the first functional processing circuit.) of the first functional processing circuit (Shiraishi, Paragraph 0030); 
a vision processor configured to perform at least vision image processing (Shiraishi, Fig. 1, processing circuits 120, Paragraph 0041, Processor 120 is considered a vision processor performing vision image processing since it performs processing to produce a visible image to the monitor); 
a third interface configured to directly connect the first functional processing circuit and the vision processor to transfer the first output information of the first functional processing circuit to the vision processor (Shiraishi, Fig. 1, output IF 106 and transmission path 141, Paragraph 0032 and 0040, see Drawing 2 in conclusion.); and 
a fourth interface configured to directly connect the second functional processing circuit and the vision processor to transfer second output information of the vision processor to the second functional processing circuit (Shiraishi, Fig. 1, Paragraphs 0034 and 0041, The fourth interface is considered to be the communication unit 118, memory bus 116, stop signal 140 and connections between memory bus 116 and the second functional processing circuit (see Drawing 2 in conclusion).),
wherein the vision processor (Shiraishi, Fig. 1, processor 120) is configured to: 
process a designated function  by using at least a portion of the first output information obtained from the first functional processing circuit (Shiraishi, Fig. 1, data amount detection unit 127 and data storage unit 128, Paragraph 0041, The functions performed by the data amount detection unit 127 and data storage unit 128 are considered “a designated function”.), 
generate the second output information by processing the designated function (Shiraishi, Fig. 1, data amount detection unit 127 and data storage unit 128, Paragraph 0041, The second output is the output of  the data amount detection unit 127.), and 
send the second output information to the second functional processing circuit (Shiraishi, Fig. 1, Paragraph 0041, The second output information is sent to the second functional processing circuit.).
However, Shiraishi does not teach the vision processor configured to be electrically connected to a second image sensor set among the one or more image sensors via a second interface.
In reference to Kannermark, Kannermark teaches one or more image sensors (Kannermark, Fig. 1, image sensors 10a-10d);
a first processor (Kannermark, Fig. 1, DSP 20) configured to be electrically connected to a first image sensor (Kannermark, Fig. 1, image sensor 10a) via a first interface (Kannermark, Fig. 1, The first interface is the connection of image sensor 10a to DSP 20 including multiplexer 15.); and 
a second processor (Kannermark, Fig. 1, Application Processing Means 24) configured to be electrically connected to a second image sensor (Kannermark, Fig. 1, image sensors 10b) set among the one or more image sensors via a second interface (Kannermark, Fig. 1, The second interface is the connection of image sensor 10b to Application Processing Means 24 including multiplexer 15 and DSP 20.).
These arts are analogous since they are both related to processing image data from an image sensor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Shiraishi with the teaching of using multiple image sensors and an image sensor selector as seen in Kannermark to allow the device to view multiple areas and may generate an image from the image data captured by the at least two image sensors without making the image processing means process all image data captured by the at least two image sensors (Kannermark, Paragraph 0031). In the combination, the second interface is considered to be a connection from a second image sensor (Kannermark, Fig. 1, image sensor 10b) to the vision processor (Shiraishi, Fig. 1, image processing unit 120) including multiplexer 15 of Kannermark and elements 102-106 of the image signal processor of Shiraishi.

Regarding claim 11, the combination of Shiraishi and Kannermark teaches the electronic device of claim 10 (see claim 1 analysis), wherein the vision processor is configured to process a designated function using at least a portion of information obtained through the second image sensor set among the one or more image sensors or the first output information based on an instruction (Shiraishi, multiplexed data demultiplexing unit 123 and image processing unit 129, Paragraph 0040 and 0041, The vision processor performs designated functions using first output information based on an instruction.).

Regarding claim 14, Shiraishi teaches an electronic device (Shiraishi, Fig. 1) comprising: 
one or more sensors (Shiraishi, Fig. 1, Image Sensor Unit 101); 
an image signal processor (Shiraishi, Fig. 1, processing circuits 100) configured to be electrically connected directly to at least one of the one or more sensors via a first interface (Shiraishi, Fig. 1, Connection between image sensor unit 101 and processing circuits 100 is the first interface.) and to include a first functional processing circuit (Shiraishi, Fig. 1, sensor data separation unit 104 and multiplexing unit 105, Both the sensor data separation unit 104 and multiplexing unit 105 are considered to be the first functional processing circuit.) and a second functional processing circuit (Shiraishi, Fig. 1, image processing unit 109, data readout unit 111 and optionally Elements 112-113, Image processing unit 109, data readout unit 111 and optionally Elements 112-113 are considered to be the second functional processing circuit.) capable of processing first output information (Shiraishi, Fig. 1, Paragraphs 0030 and 0032, The first output information is all information output from the first functional processing circuit.) of the first functional processing circuit (Shiraishi, Paragraph 0030); 
a vision processor configured to perform at least vision image processing (Shiraishi, Fig. 1, processing circuits 120, Paragraph 0041, Processor 120 is considered a vision processor performing vision image processing since it performs processing to produce a visible image to the monitor); 
a third interface configured to electrically connect the first functional processing circuit and the vision processor to transfer the first output information of the first functional processing circuit to the vision processor (Shiraishi, Fig. 1, output IF 106 and transmission path 141, Paragraph 0032 and 0040, see Drawing 2 in conclusion.); and 
a fourth interface configured to directly connect the second functional processing circuit and the vision processor to transfer second output information of the vision processor to the second functional processing circuit (Shiraishi, Fig. 1, Paragraphs 0034 and 0041, The fourth interface is considered to be the communication unit 118, memory bus 116, stop signal 140 and connections between memory bus 116 and the second functional processing circuit (see Drawing 2 in conclusion).),
wherein the vision processor (Shiraishi, Fig. 1, processor 120) is configured to: 
process a designated function  by using at least a portion of the first output information obtained from the first functional processing circuit (Shiraishi, Fig. 1, data amount detection unit 127 and data storage unit 128, Paragraph 0041, The functions performed by the data amount detection unit 127 and data storage unit 128 are considered “a designated function”.), 
generate the second output information by processing the designated function (Shiraishi, Fig. 1, data amount detection unit 127 and data storage unit 128, Paragraph 0041, The second output is the output of  the data amount detection unit 127.), and 
send the second output information to the second functional processing circuit (Shiraishi, Fig. 1, Paragraph 0041, The second output information is sent to the second functional processing circuit.).
However, Shiraishi does not teach one or more image sensors; a sensor hub; nor the vision processor configured to be electrically connected directly to the at least one of the one or more image sensors and the sensor hub via a second interface.
In reference to Kannermark, Kannermark teaches one or more image sensors (Kannermark, Fig. 1, image sensors 10a-10d);
a sensor hub (Kannermark, Fig. 1, multiplexer 15);
a first processor (Kannermark, Fig. 1, DSP 20) configured to be electrically connected directly to a first image sensor (Kannermark, Fig. 1, image sensor 10a) via a first interface (Kannermark, Fig. 1, The first interface is the connection of image sensor 10a to DSP 20 including multiplexer 15.); and 
a second processor (Kannermark, Fig. 1, Application Processing Means 24) configured to be electrically connected directly to the at least one of the one or more image sensors and the sensor hub via a second interface. (Kannermark, Fig. 1, The second interface is the connection of image sensor 10b to Application Processing Means 24 including multiplexer 15 and DSP 20.).
These arts are analogous since they are both related to processing image data from an image sensor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Shiraishi with the teaching of using multiple image sensors and an image sensor selector as seen in Kannermark to allow the device to view multiple areas and may generate an image from the image data captured by the at least two image sensors without making the image processing means process all image data captured by the at least two image sensors (Kannermark, Paragraph 0031). In the combination, the second interface is considered to be a connection from a second image sensor (Kannermark, Fig. 1, image sensor 10b) to the vision processor (Shiraishi, Fig. 1, image processing unit 120) including multiplexer 15 of Kannermark and elements 102-106 of the image signal processor of Shiraishi.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi (US 2017/0070696 A1) in view of Kannermark et al. (US 2004/0196378 A1) in further view of Alahmar (US 2017/0061593 A1).

Regarding claim 13, the combination of Shiraishi and Kannermark teaches the electronic device of claim 10 (see claim 10 analysis), the second functional processing circuit is configured to process a designated function using the first output information of the first functional processing circuit and the second output information of the vision processor (Shiraishi, Fig. 1, image processing unit 109, data readout unit 111 and optionally Elements 112-113, Paragraphs 0030, 0032 and 0034).
However, the combination of Shiraishi and Kannermark does not teach wherein the second image sensor set comprises an IR image sensor.
In reference to Alahmar, Alahmar teaches wherein the second image sensor set comprises an IR image sensor (Alahmar, Paragraph 0024).
These arts are analogous since they are all related to imaging systems Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Shiraishi and Kannermark with the use of an IR image sensor as seen in Alahmar to better capture images at night (Alahmar, Paragraph 0024).

Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashima (US 2009/0073285 A1) in view of Hashimoto (US 2019/0104920 A1).

Regarding claim 1, Terashima teaches an electronic device (Terashima, Fig. 1) comprising: 
one or more sensors (Terashima, Fig. 1, image sensor 104); 
an image signal processor (Terashima, Fig. 1, analog signal processing section 105, A/D conversion section 106 and DSP 115) configured to be electrically connected to at least one of the one or more sensors via a first interface (Terashima, Fig. 1, Connection between image sensor 104 and analog signal processing section 105 is the first interface.) and to include a first functional processing circuit (Terashima, Fig. 1, DSP 115, Paragraph 0048, The circuitry to perform a first process of the DSP is considered to be the first functional processing circuit. For example, one of black level correction, white balance adjustment, gamma correction, and the like.) and a second functional processing circuit (Terashima, Fig. 1, DSP 115, Paragraph 0048, The circuitry to perform a second process of the DSP is considered to be the second functional processing circuit. For example, one of black level correction, white balance adjustment, gamma correction, and the like that is not the first process.); 
a vision processor configured to perform at least vision image processing (Terashima, Fig. 1, image recognition section 118 and control section 120, Paragraph 0051.); 
a third interface configured to electrically connect the first functional processing circuit and the vision processor to transfer the first output information of the first functional processing circuit to the vision processor (Terashima, Fig. 1, Paragraph 0051, The third interface is the connection of DSP 115 directly to the image recognition section 118. The first output information is the image data.); and 
a fourth interface configured to electrically connect the second functional processing circuit and the vision processor to transfer second output information of the vision processor to the second functional processing circuit (Terashima, Fig. 1, Paragraphs 0048, 0058, 0060), The fourth interface is the connection of DSP 115 to bus 101 and the connection of the bus 101 to control section 120. The second output information is the instruction from control section 120.)
wherein the vision processor (Terashima, Fig. 1, image recognition section 118 and control section 120) is configured to: 
process a designated function  by using at least a portion of the first output information obtained from the first functional processing circuit (Terashima, Fig. 1, image recognition section 118 and control section 120, Paragraph 0051), 
generate the second output information by processing the designated function (Terashima, Fig. 1, image recognition section 118 and control section 120, Paragraph 0058), and 
send the second output information to the second functional processing circuit (Terashima, Fig. 1, image recognition section 118 and control section 120, Paragraph 0058).
However, Terashima does not explicitly teach the second functional processing circuit capable of processing first output information of the first functional processing circuit.
In reference to Hashimoto, Hashimoto teaches an image signal processor (Hashimoto, Fig. 1, an image processor 67, Paragraph 0026) configured to be electrically connected to at least one of the one or more sensors (Hashimoto, Fig. 1, Imaging device 23) via a first interface and to include a first functional processing circuit (Hashimoto, Fig. 1, OB processing unit 67A) and a second functional processing circuit capable of processing first output information of a first functional processing circuit (Hashimoto, Fig. 1. WB processing unit 67B, Paragraph 0033, The first functional processing circuit may be and processing circuit in front of a second processing circuit.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Terashima with the explicit teaching of a second functional processing circuit capable of processing first output information of the first functional processing circuit as seen on Hashimoto to allow the successive processing to be performed using data on which a prior processing has been performed.

Regarding claim 2, the combination of Terashima and Hashimoto teaches the electronic device of claim 2 (see claim 2 analysis), wherein the vision processor is configured to: be electrically connected to the at least one of the one or more sensors via a second interface (Terashima, Fig. 1, A connection between either the image recognition section 118 or control section 120 to the image sensor 104 is a second interface.), and process a designated function using at least a portion of information obtained through the at least one of the one or more sensors or the first output information based on an instruction (Terashima, Paragraph 0051).


Regarding claim 3, the combination of Terashima and Hashimoto teaches the electronic device of claim 1 (see claim 1 analysis), further comprising: a main processor (Terashima, Fig. 1, processor 121), wherein the main processor is configured to control information processing (Terashima, Paragraph 0058) or information transmission and reception in the one or more sensors, the image signal processor, and the vision processor.

Regarding claim 4, the combination of Terashima and Hashimoto teaches the electronic device of claim 3 (see claim 3 analysis), further comprising: 
a fifth interface configured to connect the vision processor and the main processor (Terashima, Fig. 1, Bus 101), 
wherein the vision processor is configured to: process a designated function using at least a portion of information obtained through the at least one of the one or more sensors or the first output information (Terashima, Paragraph 0051), and 
transmit the processed information to the main processor via the fifth interface (Terashima, Fig. 1, Paragraph 0042).

Regarding claim 8, the combination of Terashima and Hashimoto teaches the electronic device of claim 1 (see claim 1 analysis), further comprising: 
a memory (Terashima, Fig. 1, Memory 122 and 123), 
wherein the vision processor is configured to process a designated function using information obtained through the one or more sensors or the first output information without accessing the memory (Terashima, Paragraph 0051).

Claims 5-6, 10-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashima (US 2009/0073285 A1) in view of Hashimoto (US 2019/0104920 A1) in view of Kannermark et al. (US 2004/0196378 A1).

Regarding claim 5, the combination of Terashima and Hashimoto teaches the electronic device of claim 2 (see claim 2 analysis), wherein the first functional processing circuit is configured to process a first function using information obtained through the image sensor (Terashima, Paragraph 0048), and wherein the second vision processor is configured to process a second function using information obtained through the image sensor (Terashima, Paragraph 0051).
However, the combination of Terashima and Hashimoto does not teach wherein the one or more sensors comprises a first sensor and a second sensor, and wherein the second vision processor is configured to process a second function using information obtained through the second sensor.
In reference to Kannermark et al. (hereafter referred as Kannermark), Kannermark teaches wherein the one or more sensors comprises a first sensor (Kannermark, Fig. 1, image sensors 10a) and a second sensor (Kannermark, Fig. 1, image sensors 10b, Paragraph 0036),
wherein the first functional processing circuit is configured to process a first function using information obtained through the first sensor (Kannermark, DSP 20, Paragraph 0048), and wherein the second processor is configured to process a second function using information obtained through the second sensor. (Kannermark, application processing means 24, Paragraph 0050).
These arts are analogous since they are both related to processing image data from an image sensor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Terashima and Hashimoto with the teaching of using multiple image sensors and an image sensor selector as seen in Kannermark to allow the device to view multiple areas and may generate an image from the image data captured by the at least two image sensors without making the image processing means process all image data captured by the at least two image sensors (Kannermark, Paragraph 0031). Further, the limitation “wherein the vision processor is configured to process a second function using information obtained through the second sensor” is met since the vision processor would process information from the image signal processor.

Regarding claim 6, the combination of Terashima, Hashimoto and Kannermark teaches the electronic device of claim 5 (see claim 5 analysis), wherein the second functional processing circuit is configured to process a designated function using the first output information of the first functional processing circuit and the second output information of the vision processor (Terashima, Paragraphs 0051 and 0058).

Regarding claim 10, Terashima teaches an electronic device (Terashima, Fig. 1) comprising: 
one or more sensors (Terashima, Fig. 1, image sensor 104); 
an image signal processor (Terashima, Fig. 1, analog signal processing section 105, A/D conversion section 106 and DSP 115) configured to be electrically connected to at least one of the one or more sensors via a first interface (Terashima, Fig. 1, Connection between image sensor 104 and analog signal processing section 105 is the first interface.) and to include a first functional processing circuit (Terashima, Fig. 1, DSP 115, Paragraph 0048, The circuitry to perform a first process of the DSP is considered to be the first functional processing circuit. For example, one of black level correction, white balance adjustment, gamma correction, and the like.) and a second functional processing circuit (Terashima, Fig. 1, DSP 115, Paragraph 0048, The circuitry to perform a second process of the DSP is considered to be the second functional processing circuit. For example, one of black level correction, white balance adjustment, gamma correction, and the like that is not the first process.); 
a vision processor configured to perform at least vision image processing (Terashima, Fig. 1, image recognition section 118 and control section 120, Paragraph 0051.); 
a third interface configured to electrically connect the first functional processing circuit and the vision processor to transfer the first output information of the first functional processing circuit to the vision processor (Terashima, Fig. 1, Paragraph 0051, The third interface is the connection of DSP 115 directly to the image recognition section 118. The first output information is the image data.); and 
a fourth interface configured to electrically connect the second functional processing circuit and the vision processor to transfer second output information of the vision processor to the second functional processing circuit (Terashima, Fig. 1, Paragraphs 0048, 0058, 0060), The fourth interface is the connection of DSP 115 to bus 101 and the connection of the bus 101 to control section 120. The second output information is the instruction from control section 120.)
wherein the vision processor (Terashima, Fig. 1, image recognition section 118 and control section 120) is configured to: 
process a designated function  by using at least a portion of the first output information obtained from the first functional processing circuit (Terashima, Fig. 1, image recognition section 118 and control section 120, Paragraph 0051), 
generate the second output information by processing the designated function (Terashima, Fig. 1, image recognition section 118 and control section 120, Paragraph 0058), and 
send the second output information to the second functional processing circuit (Terashima, Fig. 1, image recognition section 118 and control section 120, Paragraph 0058).
However, Terashima does not teach the vision processor configured to be electrically connected to a second image sensor set among the one or more image sensors via a second interface, nor the second functional processing circuit capable of processing first output information of the first functional processing circuit.
In reference to Hashimoto, Hashimoto teaches an image signal processor (Hashimoto, Fig. 1, an image processor 67, Paragraph 0026) configured to be electrically connected to at least one of the one or more sensors (Hashimoto, Fig. 1, Imaging device 23) via a first interface and to include a first functional processing circuit (Hashimoto, Fig. 1, OB processing unit 67A) and a second functional processing circuit capable of processing first output information of a first functional processing circuit (Hashimoto, Fig. 1. WB processing unit 67B, Paragraph 0033, The first functional processing circuit may be and processing circuit in front of a second processing circuit.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Terashima with the explicit teaching of a second functional processing circuit capable of processing first output information of the first functional processing circuit as seen on Hashimoto to allow the successive processing to be performed using data on which a prior processing has been performed.
However, the combination of Terashima and Hashimoto does not teach the vision processor configured to be electrically connected to a second image sensor set among the one or more image sensors via a second interface.
In reference to Kannermark, Kannermark teaches one or more image sensors (Kannermark, Fig. 1, image sensors 10a-10d);
a first processor (Kannermark, Fig. 1, DSP 20) configured to be electrically connected to a first image sensor (Kannermark, Fig. 1, image sensor 10a) via a first interface (Kannermark, Fig. 1, The first interface is the connection of image sensor 10a to DSP 20 including multiplexer 15.); and 
a second processor (Kannermark, Fig. 1, Application Processing Means 24) configured to be electrically connected to a second image sensor (Kannermark, Fig. 1, image sensors 10b) set among the one or more image sensors via a second interface (Kannermark, Fig. 1, The second interface is the connection of image sensor 10b to Application Processing Means 24 including multiplexer 15 and DSP 20.).
These arts are analogous since they are both related to processing image data from an image sensor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Terashima and Hashimoto with the teaching of using multiple image sensors and an image sensor selector as seen in Kannermark to allow the device to view multiple areas and may generate an image from the image data captured by the at least two image sensors without making the image processing means process all image data captured by the at least two image sensors (Kannermark, Paragraph 0031). In the combination, the second interface is considered to be a connection from a second image sensor (Kannermark, Fig. 1, image sensor 10b) to the vision processor (Terashima, image recognition section 118 and control section 120).

Regarding claim 11, the combination of Terashima, Hashimoto and Kannermark teaches the electronic device of claim 10 (see claim 1 analysis), wherein the vision processor is configured to process a designated function using at least a portion of information obtained through the second image sensor set among the one or more image sensors or the first output information based on an instruction (Terashima, Paragraph 0051).

Regarding claim 14, Terashima teaches an electronic device (Terashima, Fig. 1) comprising: 
one or more sensors (Terashima, Fig. 1, image sensor 104); 
an image signal processor (Terashima, Fig. 1, analog signal processing section 105, A/D conversion section 106 and DSP 115) configured to be electrically connected to at least one of the one or more sensors via a first interface (Terashima, Fig. 1, Connection between image sensor 104 and analog signal processing section 105 is the first interface.) and to include a first functional processing circuit (Terashima, Fig. 1, DSP 115, Paragraph 0048, The circuitry to perform a first process of the DSP is considered to be the first functional processing circuit. For example, one of black level correction, white balance adjustment, gamma correction, and the like.) and a second functional processing circuit (Terashima, Fig. 1, DSP 115, Paragraph 0048, The circuitry to perform a second process of the DSP is considered to be the second functional processing circuit. For example, one of black level correction, white balance adjustment, gamma correction, and the like that is not the first process.); 
a vision processor configured to perform at least vision image processing (Terashima, Fig. 1, image recognition section 118 and control section 120, Paragraph 0051.); 
a third interface configured to electrically connect the first functional processing circuit and the vision processor to transfer the first output information of the first functional processing circuit to the vision processor (Terashima, Fig. 1, Paragraph 0051, The third interface is the connection of DSP 115 directly to the image recognition section 118. The first output information is the image data.); and 
a fourth interface configured to electrically connect the second functional processing circuit and the vision processor to transfer second output information of the vision processor to the second functional processing circuit (Terashima, Fig. 1, Paragraphs 0048, 0058, 0060), The fourth interface is the connection of DSP 115 to bus 101 and the connection of the bus 101 to control section 120. The second output information is the instruction from control section 120.)
wherein the vision processor (Terashima, Fig. 1, image recognition section 118 and control section 120) is configured to: 
process a designated function  by using at least a portion of the first output information obtained from the first functional processing circuit (Terashima, Fig. 1, image recognition section 118 and control section 120, Paragraph 0051), 
generate the second output information by processing the designated function (Terashima, Fig. 1, image recognition section 118 and control section 120, Paragraph 0058), and 
send the second output information to the second functional processing circuit (Terashima, Fig. 1, image recognition section 118 and control section 120, Paragraph 0058).
However, Terashima does not teach a sensor hub; the vision processor configured to be electrically connected to a second image sensor set among the one or more image sensors via a second interface, nor the second functional processing circuit capable of processing first output information of the first functional processing circuit.
In reference to Hashimoto, Hashimoto teaches an image signal processor (Hashimoto, Fig. 1, an image processor 67, Paragraph 0026) configured to be electrically connected to at least one of the one or more sensors (Hashimoto, Fig. 1, Imaging device 23) via a first interface and to include a first functional processing circuit (Hashimoto, Fig. 1, OB processing unit 67A) and a second functional processing circuit capable of processing first output information of a first functional processing circuit (Hashimoto, Fig. 1. WB processing unit 67B, Paragraph 0033, The first functional processing circuit may be and processing circuit in front of a second processing circuit.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Terashima with the explicit teaching of a second functional processing circuit capable of processing first output information of the first functional processing circuit as seen on Hashimoto to allow the successive processing to be performed using data on which a prior processing has been performed.
However, the combination of Terashima and Hashimoto does not teach a sensor hub; the vision processor configured to be electrically connected to a second image sensor set among the one or more image sensors via a second interface.
In reference to Kannermark, Kannermark teaches one or more image sensors (Kannermark, Fig. 1, image sensors 10a-10d);
a sensor hub (Kannermark, Fig. 1, multiplexer 15);
a first processor (Kannermark, Fig. 1, DSP 20) configured to be electrically connected to a first image sensor (Kannermark, Fig. 1, image sensor 10a) via a first interface (Kannermark, Fig. 1, The first interface is the connection of image sensor 10a to DSP 20 including multiplexer 15.); and 
a second processor (Kannermark, Fig. 1, Application Processing Means 24) configured to be electrically connected to a second image sensor (Kannermark, Fig. 1, image sensors 10b) set among the one or more image sensors via a second interface (Kannermark, Fig. 1, The second interface is the connection of image sensor 10b to Application Processing Means 24 including multiplexer 15 and DSP 20.).
These arts are analogous since they are both related to processing image data from an image sensor. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Terashima and Hashimoto with the teaching of using multiple image sensors and an image sensor selector as seen in Kannermark to allow the device to view multiple areas and may generate an image from the image data captured by the at least two image sensors without making the image processing means process all image data captured by the at least two image sensors (Kannermark, Paragraph 0031). In the combination, the second interface is considered to be a connection from a second image sensor (Kannermark, Fig. 1, image sensor 10b) to the vision processor (Terashima, image recognition section 118 and control section 120).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashima (US 2009/0073285 A1) in view of Hashimoto (US 2019/0104920 A1) in view of Kim et al. (US 2014/0092270 A1).

Regarding claim 9, the combination of Terashima and Hashimoto teaches the electronic device of claim 1 (see claim 1 analysis). However, the combination of Terashima and Hashimoto does not teach wherein the vision processor is configured to receive an interruption of the image signal processor through at least one of the third interface or the fourth interface.
In reference to Kim et al. (hereafter referred as Kim), Kim teaches a first processor is configured to receive an interruption of an image signal processor through an interface (Kim, Fig. 4, Paragraph 0066).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Terashima and Hashimoto with the interrupt communication and shutter sound reproduction as seen in Kim to provide a user with more information to assist in utilizing the camera module of a portable device (Kim, Paragraph 0006). Further, the claim language wherein the vision processor is configured to receive an interruption of the image signal processor through at least one of the third interface or the fourth interface would be met by having the DSP 115 transmit the interrupt to control section 120.

Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashima (US 2009/0073285 A1) in view of Hashimoto (US 2019/0104920 A1) in view of Kannermark et al. (US 2004/0196378 A1) in view of Kim et al. (US 2014/0092270 A1).

Regarding claim 12, the combination of Terashima, Hashimoto and Kannermark teaches the electronic device of claim 10 (see claim 10 analysis). However, the combination of Terashima, Hashimoto and Kannermark does not teach wherein the vision processor is configured to receive an interruption of the image signal processor through at least one of the third interface or the fourth interface.
In reference to Kim et al. (hereafter referred as Kim), Kim teaches a first processor is configured to receive an interruption of an image signal processor through an interface (Kim, Fig. 4, Paragraph 0066).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Terashima, Hashimoto and Kannermark with the interrupt communication and shutter sound reproduction as seen in Kim to provide a user with more information to assist in utilizing the camera module of a portable device (Kim, Paragraph 0006). Further, the claim language wherein the vision processor is configured to receive an interruption of the image signal processor through at least one of the third interface or the fourth interface would be met by having the DSP 115 transmit the interrupt to control section 120.

Regarding claim 15, the combination of Terashima, Hashimoto and Kannermark teaches the electronic device of claim 14 (see claim 14 analysis), wherein the vision processor is configured to process a designated function using at least a portion of information obtained through the second image sensor set among the one or more image sensors or the first output information, based on an instruction (Terashima, Paragraph 0051).
 However, the combination of Terashima, Hashimoto and Kannermark does not teach wherein the vision processor is configured to receive an interruption of the image signal processor through at least one of the third interface or the fourth interface.
In reference to Kim et al. (hereafter referred as Kim), Kim teaches a first processor is configured to receive an interruption of an image signal processor through an interface (Kim, Fig. 4, Paragraph 0066).
These arts are analogous since they are all related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Terashima, Hashimoto and Kannermark with the interrupt communication and shutter sound reproduction as seen in Kim to provide a user with more information to assist in utilizing the camera module of a portable device (Kim, Paragraph 0006). Further, the claim language wherein the vision processor is configured to receive an interruption of the image signal processor through at least one of the third interface or the fourth interface would be met by having the DSP 115 transmit the interrupt to control section 120.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terashima (US 2009/0073285 A1) in view of Hashimoto (US 2019/0104920 A1) in view of Kannermark et al. (US 2004/0196378 A1) in further view of Alahmar (US 2017/0061593 A1).

Regarding claim 13, the combination of Terashima, Hashimoto and Kannermark teaches the electronic device of claim 10 (see claim 10 analysis), the second functional processing circuit is configured to process a designated function using the first output information of the first functional processing circuit and the second output information of the vision processor (Hashimoto, Fig. 1, the second functional processing circuit is configured to process a designated function using the first output information of the first functional processing circuit, Terashima, Paragraph 0058, The functions of the DSP are based on the control and the recognition result.).
However, the combination of Terashima, Hashimoto and Kannermark does not teach wherein the second image sensor set comprises an IR image sensor.
In reference to Alahmar, Alahmar teaches wherein the second image sensor set comprises an IR image sensor (Alahmar, Paragraph 0024).
These arts are analogous since they are all related to imaging systems Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the combination of Terashima, Hashimoto and Kannermark with the use of an IR image sensor as seen in Alahmar to better capture images at night (Alahmar, Paragraph 0024).






Conclusion

    PNG
    media_image1.png
    1176
    939
    media_image1.png
    Greyscale
Drawing 2
Top Figure shows the third interface connecting the first functional processing circuit and the vision processor. Bottom Figure shows the fourth interface connecting the second functional processing circuit and the vision processor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698      

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698